                                               USDC SDNY
                                               OOClfMENT
                                             · ELECTRONICALLYFILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------   X
In re PLATINUM-BEECHWOOD LITIGATION
-----------------------------------   X
SENIOR HEALTH INSURANCE COMPANY OF
PENNSYLVANIA,

       Plaintiff,                              19-cv-7137 (JSR)

               -v-

LINCOLN INTERNATIONAL LLC, et al.,
                                               MEMORANDUM ORDER
       Defendants.
-----------------------------------   X


JED S. RAKOFF, U.S.D.J.

     Familiarity with the procedural background.to this case is

here assumed. As relevant here, on October 31, ?019 plaintiff

Senior Health Insurance Company of Pennsylvania ("SHIP") filed

an amended complaint against defendants Lincoln International

LLC and Lincoln Partners Advisors LLC (collectively, "Lincoln"),

charging Lincoln with:    (1) aiding and abetting fraud,   (2) aiding

and abetting breach of fiduciary duty,    ( 3) civil conspiracy,     ( 4)

contribution and indemnity, and (5) unjust enrichment. ECF No.

39. Now before the Court is Lincoln's motion to dismiss the

amended complaint. ECF No. 42. SHIP opposes. Plaintiff's

Memorandum in Opposition to Defendants' Motion to Dismiss the

Amended Complaint, ECF No. 45 ("SHIP Opp."). For the reasons set

forth below, the Court grants the motion to dismiss the claims
for civil conspiracy, contribution and indemnity, and unjust

enrichment, but denies the motion in all other respects.

                           Background

     The following allegations are taken from the amended

complaint and are assumed true for the purposes of assessing the

motion to dismiss:

     Parties

     Plaintiff SHIP is an insurance company domiciled in the

state of Pennsylvania with its principal place of business in

Carmel, Indiana. Amended Complaint, ECF No. 39 ("Amended

Complaint") 1 9. Defendants Lincoln International LLC and

Lincoln Partners Advisors LLC are valuation companies domiciled

in the state of Illinois with their principal place of business

in New York. Id. 11 10-11. Lincoln Partners Advisors LLC is a

subsidiary of Lincoln International LLC.

     SHIP's Investment with Beechwood

     Since SHIP stopped writing any new insurance policy in

2003, its access to capital and its sources of income have been

limited to premiums from preexisting policyholders and

investment income. Id. 1~ 28-30. In this context, starting in

late 2013, SHIP started discussing investment opportunities with




                               -2-
Mark Feuer, Scott Taylor, and David Levy of the "Beechwood

enterprise." 1 Id.             'l['l[   31-33.

            Meanwhile, beginning in 2012, the "Platinum enterprise"
                                                              '
                                                '
faced liquidity crises because of increasing redymption demands

and a high concentration of its investment in illiquid assets.

Id.   'l[      34. Therefore, certain Platinum and Beechwood individuals

- including Mark Nordlicht, David Bodner, Murray Huberfeld,

Feuer, and Taylor - established Beechwood Re Ltd.                      ("Beechwood

Re"), a reinsurance company, to fraudulently induce insurance

companies and institutional investors, such as SHIP, to hand

over funds to Beechwood Re, which in turn diverted the funds to

keep Platinum entities afloat and enrich the co-conspirators.

Id.   'l['l[    35-36.

            The key to the scheme's success was to keep the

relationship between Beechwood and Platinum secret, as their

affiliation would dissuade investors from investing with

Beechwood. Id.           'l[   39. The co-conspirators misrepresented who

owned and controlled Beechwood and created a complex structure

to obscure Platinum's control of Beechwood. Id.               'l['l[   39-40. They

also repeatedly misrepresented to SHIP, inter alia, that SHIP's

money would be invested in high-quality, high-yield investments



1Familiarity with the relevant nonparties, as detailed in the
Amended Complaint 'l['l[ 12-25, is here assumed.

                                                 -3-
and that there would be "independent valuation and reporting"

from Lincoln on "all valuations on a quarterly basis." Id. ii

44-50. These representations were false, as SHIP's money was

used to prop up Platinum entities and as Lincoln was not truly

independent, as described below. Id. ii 51-54.

     On May 22, 2014, June 13, 2014, and January 15, 2015, SHIP

entered into three investment management agreements ("IMAs")

with Beechwood Bermuda International Ltd.   ("BBIL"), Beechwood

Re, and B Asset Manager LP ("BAM I"), respectively, pursuant to

which SHIP invested a total sum of $270 million. Id. ii 60, 61,

69, 173. All three IMAs contained similar provisions. For

instance, each IMA promised, on a quarterly basis, valuation

reports from an independent third-party valuation company. Id.

ii 57-58.

     Each IMA contractually guaranteed to SHIP an annual

investment return of 5.85% of the net asset value ("NAV") of the

assets in the relevant account, and, in the event of a

shortfall, the relevant Beechwood counterparty ~as required to

make up the difference (with a slight modification for the IMA

with BAM I). Id. ii 63, 74-76. On the other hand, the Beechwood

counterparties could retain investment returns above the 5.85%

return as a performance fee.   Id. ii 63, 75.

     Lincoln's Alleged Role in the Platinum-Beechwood Scheme


                                -4-
      Lincoln served as a valuation firm for Beechwood from

February 2014 to February 2015. Id. 11 88, 169. Lincoln accepted

the engagement, in the hope of securing additional work from

Platinum in the future by replacing Sterling Valuation Group

(Platinum's then-main valuation firm)   for valuation of all

Platinum funds.   Id. 1 86. On paper, Lincoln was engaged by

Beechwood, but Lincoln knew that it was working for Platinum and

that Platinum and Beechwood were closely related. Id. 11 88, 90-

92.

      Lincoln issued valuation reports based on what it knew to

be false and misleading information in the following respects:

      First, Lincoln knowingly relied on deficient information

and documentation in issuing valuation reports, as discussed in

more detail below. Id. 1 95.

      Second, Lincoln included disclaimer language in its

Negative Assurance Letters that it knew was false and

misleading, to wit, language stating that Lincoln had "relied

upon and assumed the accuracy and completeness of the financial

information supplied to [Lincoln] and consider~d in [Lincoln's]

analysis" of fair value, but that, based on Lincoln's analysis,

"nothing came to [Lincoln's) attention that would lead [it] to

believe that management's fair value estimates as shown are

unreasonable." Id. 1 101.


                                 -5-
     Third, Lincoln knew that the information in its valuation

reports was inaccurate. Lincoln assigned "fair market value" to

Beechwood's investments in Platinum-related entities even though

it knew that assigning fair market value to a non-arm's length

transaction was improper. Id.      ~~   106, 115-16. In actuality,

Lincoln knew that Beechwood and Platinum were affiliated

entities and that many of Beechwood's investments, such as the

Agera investments, were in Platinum-related entities. Id. ~~

115,117.

     Fourth, Lincoln did not act independently. Lincoln valued

the Platinum funds at whatever NAVs Beechwood tqld Lincoln to

use; it ignored the self-dealing nature of those transactions in

its valuations; and at Beechwood's request, it removed ratings,

references to Platinum, and discussions of "speculative assets"

from its valuations. Id.     ~~   120-21, 123-25. Furthermore, at

Beechwood's request, Lincoln changed its valuation methodologies

so that it would arrive at the valuation ranges that Beechwood

desired, even when that meant disregarding ind~stry-standard

valuation models. Id.   ~~   126-36.

     Primary Fraud and Breach of Fiduciary Duty by Beechwood

     The Beechwood counterparties to the IMAs violated various

provisions of the IMAs and promises that they had made to induce




                                     -6-
SHIP to enter into the IMAs, and they did so with Lincoln's

knowledge and facilitation:

        First, Beechwood placed SHIP's money into investments that

were highly speculative, inadequately sec.ured, and not

appropriately disclosed to SHIP, in violation of the relevant

investment guidelines. Id.          ~   174. In particular, Beechwood used

SHIP's assets to engage in related-party transactions to prop up

Platinum entities. Id.        ~   176. Lincoln's deletion, at Beechwood's

direction, of reference in its reports to Platinum-controlled

investments and its omission regarding the related-party nature

of these transactions facilitated Beechwood's scheme. Id.                ~   178.

        Second, by inflating asset values, Beechwood collected

unearned performance fees from SHIP. Id.            ~   180. Lincoln's

"independent" reports provided an air of legitimacy to such

gross overvaluation and resulting extraction of performance

fees. Id.      ~~    180-83. Based on the valuations provided by

Lincoln, Beechwood reported each investment made under the IMAs

to Wilmington Trust, the trustee of the reinsurance trust~, and,

in turn, Wilmington Trust would reflect that information on the

statement for the applicable IMA account submitted to SHIP. Id.

~~   144, 184. Also, Beechwood sent the Wilmington Trust

statements to SHIP to justify Beechwood's unearned performance

fees.    Id.   ~    146. Lincoln's substantial assistance in


                                          -7-
overvaluation was crucial in Beechwood's taking millions of

dollars in performance fees while avoiding Beech~ood's

obligations to true-up the IMA accounts. Id.           ~~    77, 171-72, 194-

99, 201.

          In sum, SHIP would not have continued to entrust its assets

to Beechwood, increased the amount of investment under the IMAs,

entered into the last IMA, or authorized Beechwood to withdraw

performance fees, but for the false information Beechwood gave

to SHIP - which included the fraudulent valuations by Lincoln.

Id.   ~    188.

          Termination of Lincoln's Engagement

          By December 2014, it was becoming difficult for Lincoln to

ignore the glaring issues surrounding Beechwood's investment

values, insufficient collateral, and countless self-dealing

investments. Id.      ~   148; see also id.   ~~   151-52. Lincoln

internally discussed reverting to the standard valuation

methodologies that they had abandoned and began internally re-

reviewing the entire Beechwood portfolio. Id.            ~   149-50, 153-54.

On January 7, 2015, Lincoln internally estimated that a 5-10%

write-down of the entire Beechwood investment portfolio was

warranted, and, shortly after in its final Positive Assurance

Valuation, Lincoln dropped the value of multiple investments

( ~ , China Horizon, Salt Lake,         SMRTV, and Implant Sciences


                                      -8-
investments), which Lincoln had been approving at 100% fair

value in multiple valuation reports over many months. Id. 1 156.

     Eventually, on February 19, 2015, Lincoln terminated its

relationship with Beechwood. Id. 11 161, 169. On the same day,

Lincoln issued its final Negative Assurance Letter for SHIP's

assets. Id. 1 169. Also, on February 5, 2015 and February 19,

2015, a Lincoln associate sent emails to the relevant internal

members to "cleanse [all] files on the Beechwood valuations in

accordance with our record retention policy 11 and to "delete any

draft models or reports and just hang onto the final models and

analyses,   11
                 in order to cover up any evidence of Lincoln's

wrongdoing. Id. 11 162, 169.

                                  Analysis

     In order to survive a motion to dismiss, a plaintiff must

"state a claim to relief that is plausible on its face.           11




Ashcroft v.       Iqbal, 556 U.S. 662, 678   (2009) . 2 "A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the
                                                       11
defendant is liable for the misconduct alleged.             Id. When

adjudicating a motion to dismiss, the Court "accept[s] all




2 Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                     -9-
factual allegations in the complaint and draw[s] all reasonable

inferences in the plaintiff's favor." ATSI Commc'ns, Inc. v.

Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). Any claim

rooted in fraud is subject to the heighted pleading standard of

Rule 9(b). See Fed. R. Civ. P. 9(b).

    A. Aiding and Abetting Claims (Counts One and Two)

     Count One alleges that Lincoln aided and abetted the

Beechwood fraud. "To establish liability for aiding and abetting

fraud under New York law, the plaintiffs must show (1) the

existence of a fraud;   (2) the defendant's knowledge of the

fraud; and (3) that the defendant provided substantial

assistance to advance the fraud's commission." Krys v. Pigott,

749 F.3d 117, 127 (2d Cir. 2014).

     Count Two alleges that Lincoln aided and abetted the breach

of fiduciary duty by Beechwood individuals and entities. "A

claim for aiding and abetting a breach of fiduciary duty

requires, inter alia, that the defendant knowingly induced or

participated in the breach." Krys v. Butt, 486 F. App'x 153, 157

(2d Cir. 2012)   (summary order).

     Because "the same activity is alleged to constitute the

primary violation underlying both c~aims" in Counts One and Two,

the claim for aiding and abetting fraud overlaps substantially

with the claim for aiding and abetting breach of fiduciary duty.


                                -10-
Fraternity Fund Ltd. v. Beacon Hill Asset Mgmt., LLC, 479 F.

Supp. 2d 349, 360 (S.D.N.Y. 2007). For this reason, except where

otherwise stated, these two claims are analyzed together.

     The parties do not dispute that both the primary fraud and

the breach of fiduciary duty by Beechwood individuals and

entities are adequately pled. Indeed, the amended complaint

alleges a detailed account of their fraud and breach of the

fiduciary duty owed to SHIP, in the form of, among other things:

misrepresenting the fair market value of the assets that

Beechwood invested in Platinum-controlled funds and entities,

and diverting unearned performance fees from SHIP's accounts

based on inflated valuations. See Amended Complaint~~ 180-201.

     In addition, knowledge element of the aiding and abetting

claims against Lincoln is adequately pled. The amended complaint

alleges detailed facts giving rise to a strong inference that

Lincoln had the actual knowledge that:   (1) the information

Beechwood provided to Lincoln was materially deficient,    id.   ~~


95-113; 3 (2) Lincoln was assigning "fair market value" to



3 For instance, Lincoln's internal emails show that it had seen
"no support" for any of the five Platinum-guaranteed loans,
including having "never [been] provided the details of the
guarantees Beechwood says they have in Implant.Sciences, LC
Energy and Northstar." Yet, Lincoln rubber-stamped valuations
for each of these loans at 100% fair value. Amended Complaint~
111. As another example, although Lincoln had received only an


                               -11-
Beechwood's investments in Platinum-related entities ( ~ ,

MYSYRL Capital LLC, The New Bradley House Ltd., Partners Credit

Opportunities Fund LLC, Platinum Partners Value Arbitrate Fund

LLC, as valued in the Negative Assurance Letter dated February

19, 2015), when it knew those investments were not at arm's

length, id. 11 79-85, 106, 114-19;    (3)   its valuation process was

not independent, id. 11 120-36; and (4) SHIP was relying on

Lincoln's valuations, id. 11 137-38.

     Lastly, the substantial assistance element (along with

proximate causation4 ) is adequately pled as well: Lincoln

allegedly provided defective valuations that it knew would be

used by Beechwood and Wilmington Trust to create; relevant

statements and documentation for SHIP. Id. 11 49-50, 93-94.

Specifically, on January 15, 2015, Lincoln issued a Quarterly

Portfolio Review valuing SHIP's investments as of December 31,




income statement for New Bradley House at least until nearly
nine months after it began valuing New Bradley House and it had
known that "Beechwood underwrote the loans [relating to New
Bradley House] without financial information," Lincoln valued it
at 100% fair value in nine Negative Assurance Letters and
Positive Assurance Valuations between March and November of
2014. Id. 1 112.

4 The concept of proximate cause is already "embedded into the
substantial assistance element." Silvercreek M9 nagement, Inc. v.
Citigroup, Inc. et al., 346 F. Supp. 3d 473, 488 (S.D.N.Y.
2018). But even if it were a separate element, it is here
adequately alleged.

                               -12-
2014, and, on February 19, 2015, it issued a Negative Assurance

Letter valuing a handful of SHIP's investments as of January 30,

2015. Id. i i 101-02. Among many examples, Lincoln, as noted,

valued the New Bradley House loan - a SHIP investment - at 100%

fair market value in nine valuation reports issued between March

and November 2014 and in two additional valuation reports in

early 2015, even when this loan was not an arm's-length

transaction and therefore incapable of receiving a fair market

value. Id. i   112.

     Lincoln argues that proximate causation is not plausibly

pled, based on the following two related assertions. First, only

one performance fee withdrawal request - made on October 2, 2014

and co~ering the period ending on September 30, 2014 - was made

before Lincoln's termination in February 2015, and thus all but

that request cannot have caused SHIP's injury. Second, even that

one performance fee request was not related to Lincoln's

valuations at all, because, in Lincoln's view, its first

valuation of SHIP's investments did not occur until early 2015.

Defendants' Memorandum of Law in Support of Their Motion to

Dismiss Plaintiff's Amended Complaint, ECF No. 43 ("Lincoln

Mero."), at 9. While SHIP disputes both assertions, it suffices

to note that the second assertion is contradicted by the

allegation in the amended complaint that an internal Lincoln


                               -13-
email dated February 6, 2015 was sent "six months after

[Lincoln] began providing valuation reports for Beechwood Re/BAM

reviewing and approving countless investments of SHIP's assets

valued at 100% fair value." Amended Complaint         <JI       113. Given the

factual contradiction, Lincoln's argument fails on the face of

the pleading.

     Moreover, even if both assertions were true, proximate

causation still exists, because SHIP's injury from Lincoln's

conduct is not limited to payout of performance fees.                     For

instance, the amended complaint plausibly alleges that the

inflated NAVs enabled Beechwood to avoid their obligation to

true up SHIP's accounts in the event that the actual return fell

below the guaranteed rate. Id.   <JI<J[   63, 76, 171, 192, 218. The

amended complaint also adequately pleads that Ltncoln's

fraudulent valuations contributed to preventing SHIP from

discovering the fraud and terminating the IMAs.             5   Id.   <JI<JI   188, 193-



5   SHIP allegedly received Lincoln's valuation marks in at least
three ways: (1) in October 2014, Beechwood sent SHIP a
spreadsheet with the prices of SHIP's assets (i.e., Agera Energy
and Platinum Partners Value Arbitrage) as of September 30, 2014,
which indicated Lincoln as the price source, Amended Complaint <JI
138; (2) Beechwood sent Lincoln's valuation reports to
Wilmington Trust, which in turn used the reports to send to SHIP
"each month" a statement of the applicable IMA account, id. <JI<JI
144, 184; and (3) on July 1, 2014, Beechwood provided SHIP with
a draft valuation on Agera Energy, LLC prepared by Lincoln, id.
<JI 143. Generally, it is simply implausible that Lincoln, having




                                 -14-
201; see also In re Platinum-Beechwood Litig., No. 18-cv-6658

(JSR), 2019 WL 4934967, at *46 (S.D.N.Y. Oct. 7, 2019)         (finding

proximate causation in a similar context). Each of these

allegations is sufficient to establish proximate causation.

      For these reasons, Lincoln's motion to dismiss the aiding

and abetting claims is denied.

      B. Civil Conspiracy (Count Three)

      Under New York law, civil conspiracy is not an independent

tort. Instead, "[a]ll that an allegation of conspiracy can

accomplish is to connect nonactors, who otherwise might escape

liability, with the acts of their co-conspirators." Burns

Jackson Miller Summit      &   Spitzer v. Lindner, 452 ,N.Y.S.2d 80, 93-

94   (2nd Dep't 1982), aff'd,      451 N.E.2d 459 (N.Y. 1983). Here,

the civil conspiracy claim, just like Count One, seeks to hold

Lincoln secondarily liable for the underlying tort - primary

fraud 6   -   committed by Beechwood and Platinum insiders, and the

factual allegations of Count Three are essentially identical to

those set forth in Count One. See Amended Complaint ~i 226-28.



served as a valuation company for Beechwood's investments for a
full year had no "reasonably foreseeable" impact on SHIP's
injury. Silvercreek Management, Inc. v. Citigroup, Inc. et al.,
346 F. Supp. 3d 473, 488 (S.D.N.Y. 2018).

6 SHIP has withdrawn its claim for conspiracy to commit breach of
fiduciary duty. SHIP Opp. 11 n.9.


                                     -15-
That is, the conspiracy alleged in Count Three is, on any

scenario, entirely duplicative of Count One. It therefore must

be dismissed. 7 See Loreley Fin.    (Jersey) No 3 Ltd. v. Wells Fargo

Sec., LLC, No. 12-cv-3723 (RJS), 2016 WL 5719749, at *8

(S.D.N.Y. Sept. 29, 2016)   ("In cases in which Plaintiffs' aiding

and abetting claims overlap with their conspiracy claims, New

York courts have allowed the aiding and abetting claims to

proceed, but have dismissed as duplicative the conspiracy

claims.").

     C. Contribution and Indemnity (Count Four)

     Under New York law, a party cannot "indemnify itself

against its own intentional torts." Barbagallo v. Marcum, No.

11-cv-1358 (JBW), 2012 WL 1664238, at *4     (E.D.N.Y. May 11,




7 Each dismissal in this Memorandum Order is with prejudice, for
the following reasons. First, ·for most of the claims, the
dismissal cannot be avoided simply by better pleading. Second,
SHIP has been on notice for many months - sine~ the Court's
Opinion and Order issued on December 6, 2018 disposing of the
motion to dismiss the complaint in the SHIP action - as to how
this Court analyzed these motions. Indeed, on and after December
6, 2018, the Court had issued no less than four Opinions and
Orders disposing close to 30 motions to dismiss in the SHIP and
Trott actions. SHIP, obviously, was a party to that process in
the SHIP action; and most of the claims in the amended complaint
are similar to those claims in the relevant complaints in the
SHIP and Trott actions. Third, this immediate action was unduly
delayed in large part due to SHIP; giving SHIP another chance to
replead would be significantly prejudicial to Lincoln. See
Kulkarni v. City Univ. of N.Y., No. 01-cv-10628 (DLC), 2003 WL
23319, at *5 (S.D.N.Y. Jan. 3, 2003).

                                   -16-
2012); Austro v. Niagara Mohawk Power Corp., 487 N.E.2d 267, 267

(N.Y. 1985). However, a claim for contribution allows a tort

defendant to seek apportionment of liability among joint

tortfeasors equal to the relative fault of each tortfeasor.

D'Ambrosio v. City of New York, 435 N.E.2d 366, 369 (N.Y. 1982);

see also Dole v. Dow Chemical Company, 30 N.Y.2d 143, 143 (1972)

(recognizing common law for contribution among all joint

tortfeasors in New York).

     The amended complaint alleges that, if SHIP is held liable

to plaintiffs in Cyganowski v. Beechwood Re Ltd., et al., 18-cv-

12018 (JSR)   (S.D.N.Y.)   (the "Cyganowski action"), B Asset

Manager, L.P. et al. v. Senior Health Insurance Company of

Pennsylvania, 19-cv-4487 (JSR)     (S.D.N.Y.)   (the "BAM I action"),

and/or Principal Growth Strategies, LLC v. AGH Parent, LLC et

al. 19-cv-1319 (CFC)   (D. Del.)   (the "AGH action"), it will be

solely because of the conduct of Lincoln and/or other parties,

and thus SHIP is entitled to indemnification by Lincoln and/or

other parties. Amended Complaint~~ 234-39.

     The contribution and indemnity claim suffers, however, from

the fact that SHIP fails to allege why Lincoln is jointly liable

to the applicable plaintiffs in the Cyganowski, BAM I, and AGH

actions. For instance, SHIP's contribution and indemnity claim

to the extent it is based on the Receiver's unjust enrichment


                                   -17-
claim against SHIP in the Cyganowski action must be dismissed,

because, among other deficiencies, the amended complaint does

not make any reference to the December 2015 a.nd March 2016

fraudulent conveyance transactions in the Cyganowski action, let

alone allege that Lincoln may be jointly liable to the Receiver

for liabilities arising out of such transactions.   8   Similarly, as

to the AGH action, the amended complaint does not set forth any

reason as to why Lincoln is jointly liable to plaintiffs in the

AGH action for SHIP's involvement in the Agera transactions in

2016. For these reasons, Count Four is dismissed.

     D. Unjust Enrichment/ Constructive Trust (Count Five)

     To state a claim for unjust enrichment under New York law,

a plaintiff must allege that "(l) defendant was enr{ched,      (2) at

plaintiff's expense, and (3) equity and good conscience militate

against permitting defendant to retain what plaintiff is seeking



8 Given that the Court already dismissed various claims against
SHIP in the Cyganowski action, the only relevant claims against
SHIP in the Cyganowski action for the purpose of the instant
contribution and indemnity claim are the fraudulent conveyance,
unjust enrichment, and declaratory relief claims against SHIP.
The Court also dismisses SHIP's contribution and indemnity claim
to the extent it is based on the Receiver's fraudulent
conveyance claims against SHIP for another, independent reason:
under Article 10 of the New York Debtor and Creditor Law, "there
is neither an express nor implied right of indemnification or
contribution." Edward M. Fox & James Gadsden, Rights of
Indemnification and Contribution Among Persons Liable for
Fraudulent Conveyances, 23 Seton Hall L. Rev. 1600, 1605 (1993)
(referencing N.Y. Debtor & Creditor Law§ 270).

                               -18-
to recover." Briarpatch Ltd., L.P v. Phoenix Pictures, Inc., 373

F.3d 296, 306 (2d Cir. 2004). Relief for unjust ~nrichment is

"available only in unusual situations when, though the defendant

has not breached a contract nor committed a recognized tort,

circumstances create an equitable obligation running from the

defendant to the plaintiff." Corsello v. Verizon New York, Inc.,

967 N.E.2d 1177, 1185 (N.Y. 2012).

     The amended complaint alleges that Lincoln was unjustly

enriched at SHIP's expenses, when it received compensation and

payouts derived from the ill-gotten gains Beechwood obtained at

SHIP's expense. Amended Complaint 11 241-42. However, "[t]he

existence of a valid and enforceable written contract governing

a particular subject matter," as is the case here, "ordinarily

precludes recovery in quasi contract for events arising out of

the same subject matter." Clark-Fitzpatrick, Inc. v. Long Island

R. Co., 516 N.E.2d 190, 193 (N.Y. 1987). Therefore, to the

extent that Lincoln's compensation came from the performance

fees that Beechwood collected through the IMAs, the unjust

enrichment claim is dismissed.

     It is true that a portion of the unjust enrichment claim

that appears not to be governed by any valid and enforceable

written contract concerns SHIP's $50 million investment in the

June 2016 Agera transaction outside of the IMAs. Amended


                                 -19-
Complaint~~ 173, 235. 9 However, it is not plausible, nor

possible, that the $50 million investment would have enriched

Lincoln, given that Lincoln's engagement was terminated in

February 2015. Id.          ~~   7, 169. Therefore, the unjust enrichment

claim is dismissed in its entirety.

                                         Conclusion

        For the foregoing reasons, the Court grants Lincoln's

motion to dismiss, with prejudice, the claims for civil

conspiracy, contribution and indemnity, and unjust enrichment,

but denies the motion in all other respects.

        The Clerk of the Court is directed to close the entry at

docket number 42.

        SO ORDERED.

    Dated:   New York, NY
             "@"<@I ,.,/;   bf    2019




9 Paragraph 235 of the Amended Complaint incorporates by
reference the complaint in the AGH action, which in turn
discusses the Agera transaction in 2016. Even if the Court deems
the complaint in the AGH action to be not incorporated by
reference, there is no allegation in the amended complaint tying
this $50 million investment to the period during which Lincoln
received compensations from Beechwood.

                                            -20-
